-Proceeding under article 78 of the Civil Practice Act to review a determination of the State Liquor Authority. The revocation of the petitioner’s retail liquor dealer’s license by the Aleholie Beverage Control Board was based on testimony of two witnesses who at one hearing testified they could not identify the store where they purchased liquor when under the age of eighteen and who at a later hearing identified petitioner’s store as the place. At one of the hearings the testimony was necessarily false and this greately weakened the credibility of the witnesses. While testimony of this sort ought to meet with a guarded acceptance by an administrative agency, we may not treat the testimony in this record as incredible as a matter of law or say that there is no substantial evidence on the whole record to sustain the board. Determination unanimously confirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.